United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-1301
                      ___________________________

                           United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                        Lester R. Ramer; Mary Ramer

                   lllllllllllllllllllll Defendants - Appellants

 Deer Creek Financial Services, LLC; Sycamore Leasing; Echo Acres; Concrete
 Concepts; HIS Management; Benton County Tax Collector; State of Arkansas;
                   Arkansas Commissioner of State Lands

                          lllllllllllllllllllll Defendants
                                  ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Fayetteville
                               ____________

                         Submitted: October 26, 2017
                          Filed: November 3, 2017
                               [Unpublished]
                               ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.
       Lester and Mary Ramer appeal following entry of default judgment by the
district court1 in the government’s civil action to reduce federal income tax
assessments to judgment and enforce federal tax liens against real property. The
government has moved for sanctions on appeal.

       Having carefully reviewed the record, and considered the parties’ submissions
on appeal, we find that the Ramers’ appellate arguments are frivolous. First, the
district court did not abuse its discretion in granting default, as the Ramers
affirmatively refused to file an answer or otherwise participate in the proceedings
once their motion to dismiss was denied. See Fed. R. Civ. P. 12(a)(4)(A) (answer is
due 14 days after court denies motion to dismiss); 55(a) (default judgment is
warranted when the defendant “has failed to plead or otherwise defend”); Ackra
Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852, 857 (8th Cir. 1996) (default
judgment is appropriate if the conduct is willful, contumacious, or intentional). Next,
the government had standing to bring this debt-collection action under specific
statutory authority. See 26 U.S.C. § 7403(a), (c) (government may bring civil action
to enforce tax liens; where tax debt is established, court may order sale of property
and distribution of proceeds). Further, the district court did not abuse its discretion
in denying the Ramers’ recusal motion. See United States v. Oaks, 606 F.3d 530, 537
(8th Cir. 2010) (recusal decision is reviewed for abuse of discretion; judge is
presumed impartial, and party seeking disqualification bears substantial burden of
proving that judge’s impartiality might reasonably be questioned; adverse rulings do
not establish bias). We reject the Ramers’ remaining arguments for the reasons
articulated by the district court.

       This court may award “just damages” and single or double costs if it determines
that an appeal is frivolous. 28 U.S.C. § 1912; Fed. R. App. P. 38. In this case,


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                         -2-
sanctions are appropriate. See United States v. Gerads, 999 F.2d 1255, 1256–57 (8th
Cir. 1993) (per curiam) (rejecting frivolous tax-protester arguments; granting
government’s motion for sanctions for frivolous appeal).

      The judgment is affirmed, see 8th Cir. R. 47B, and this court grants the
government’s motion for sanctions in the amount of $8,000.
                     ______________________________




                                        -3-